
	

115 S1841 IS: Apprenticeship Enhancement Act of 2017
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1841
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2017
			Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the National Apprenticeship Act to provide that applications relating to apprenticeship
			 programs shall be processed in a fair and timely manner, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Apprenticeship Enhancement Act of 2017.
 2.PurposeThe purposes of this Act are— (1)to promote accountability and fairness in the registration of apprenticeship programs and certification of apprentices; and
 (2)to provide for the registration of all apprenticeship programs and certification of all apprentices in a timely and efficient manner.
 3.Accountability in the registration of apprenticeship programsThe Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), is amended by striking section 4 and inserting the following:
			
				4.Administrative procedures and judicial review
 (a)Procedures requiredThe Secretary of Labor shall ensure each of the following: (1)For each application submitted under this Act, regarding an apprenticeship program or an apprentice, to an entity responsible for rendering decisions with respect to that application (such as a State Apprenticeship Agency)—
 (A)that entity shall render a decision on that application before the expiration of the period of 90 calendar days beginning on the date on which that application was submitted;
 (B)if that entity cannot comply with subparagraph (A), that entity shall provide written notice to the applicant of the status of the application, and render a decision on that application before the expiration of the period of 120 calendar days beginning on the date on which that application was submitted; or
 (C)if that entity cannot comply with subparagraph (B), the application shall be deemed to be a petition for review filed under paragraph (4) by the applicant on the date after the expiration of the period referred to in subparagraph (B).
 (2)Each decision described in subparagraph (A) or (B) of paragraph (1) shall not be completely based on whether persons not directly participating in submitting, or sponsoring, the application object to the application.
 (3)Each decision described in subparagraph (A) or (B) of paragraph (1) shall be promptly provided to all concerned parties in a writing that sets forth clearly the factual and legal basis for the decision.
 (4)(A)Any applicant aggrieved by a decision rendered under subparagraph (A) or (B) of paragraph (1) shall be entitled to file a petition for review of that decision by an individual who—
 (i)is the Secretary or the Secretary’s designee within the Department of Labor; and
 (ii)is independent of the entity rendering that decision. (B)In the event of any factual dispute concerning a petition for review, the applicant may request an adjudicatory hearing, which shall be conducted on the record pursuant to sections 554, 556, and 557 of title 5, United States Code.
 (C)The Secretary (or designee, if applicable) shall, before the expiration of the period of 30 days beginning on the date that the applicant filed the petition for review (or, if the applicant requested an adjudicatory hearing, the date of the end of that hearing), make a final determination and deliver a copy of that determination to all concerned parties. Such final determination shall be binding on the entity responsible for rendering the decision under paragraph (1).
 (D)If the Secretary (or designee, if applicable) fails to make and deliver such final determination before the expiration of such period (or the date of the end of that hearing), such final determination shall be deemed to be to approve the application.
 (5)(A)Notwithstanding paragraph (1), for an application submitted under this Act by an employer seeking to update standards for a registered apprenticeship program, the Secretary of Labor shall render a decision on that application before the expiration of the period of 60 calendar days beginning on the date on which that application was submitted.
 (B)The decision shall be promptly provided to all concerned parties in a writing that sets forth clearly the factual and legal basis for the decision.
 (C)If the Secretary of Labor fails to provide the written decision before the expiration of such period, the updated standards shall be deemed to be approved.
 (b)Judicial reviewA final determination under paragraph (4)(C) or (5) of subsection (a) shall be binding on the applicant unless the applicant files a petition for judicial review of that final determination. Judicial review of that determination shall be on the record on which the final determination is based.
 (c)ApplicationFor purposes of this section, the term application includes any application for certification of an apprentice or registration of an apprenticeship program..
 4.ApplicabilityThe amendment made by section 3 of this Act shall apply to all applications filed after the date of enactment of this Act.
		
